DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 6 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations including “transferring the first and second sentiment data to a server via a network interface connector” have been recognized by the courts as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality). MPEP § 2106.05(d), II. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). See MPEP § 2106.05(d), II.  The limitations include storing media in a user device.  See MPEP § 2106.05(d), II, I, ( Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). “Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer…..Thus, for example, claims 
The Supreme Court has identified additional elements as mere instructions to apply an exception in several cases… The [Alice] Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 134 S. Ct. at 2359-60, 110 USPQ2d at 1984. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no substantial practical application except in connection with a computer. Benson, 409 U.S. at 71-72, 175 USPQ at 676. The claim simply stated a judicial exception (e.g., law of nature or abstract idea) while effectively adding words that “apply it” in a computer. Id. MPEP § 2106.05(f).
The claims recite receiving first visual data of a customer from a first camera; receiving second visual data of an employee from a second camera; identifying a first facial feature in the first visual data; identifying a second facial feature in the second visual data; determining first sentiment data based on the first facial feature; determining second sentiment data based on the second facial feature; and associating the first sentiment data with the second sentiment data. In particular, a person can look at pictures to determine if a person looks happy or angry. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The limitations of receiving, identifying, determining, associating and transferring, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a third camera to capture third visual data of the customer; and a fourth camera to capture fourth visual data of the employee, wherein the first and third visual data represent stereoscopic data of the customer and the second and fourth visual data represent stereoscopic data of the employee. Again, the stereoscopic cameras are not indicated as a vital component of the purpose of the invention/are equivalent to post solution activity. Claims 3 is directed to an infrared camera. Again, the infrared camera is not indicated as a vital component of the purpose of the invention/is equivalent to post solution activity. Claim 4 is directed to transmit first visual data via the network interface connector; and receive an identification of the customer via the network interface connector in response to the transmission of the first visual data. Again, the transmitting and receiving are not indicated as a vital component of the purpose of the invention/are equivalent to post solution activity. Claim 5 is directed to sending a message to a point-of-sale terminal, which is still post solution activity. Claims 9 and 13 are directed to identify demographic information of the customer which can again be easily mentally ascertained (basic features like race, age and gender are easily visible).  Claims 10 and 14 are directed to identify a third facial feature in the second visual data, which can again be easily mentally ascertained (can see if the person has large or small eyes, nose etc.).  Claim 12 is directed to a number of people which can again be easily mentally ascertained (can easily count the number of people in a picture).  Claim 15 is directed to receiving transaction data associated with the customer; determining demographic information of the customer based on the first visual data; associating the first sentiment data with the transaction data; and associating the demographic information with the transaction data, and identifying demographic information of the customer which can again be easily mentally ascertained (basic features like race, age and gender are easily visible).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (IDS: US 20150206081 A1).

Regarding claims 1,  6, and 11, Lee et al. disclose an apparatus, a method comprising, and non-transitory computer-readable medium storing machine-readable instructions that, when executed by a processor, cause the processor to: receiving first visual data of a customer from a first camera (customer, [0066], first sensor video camera, [0069], face of the customer, [0201]); receiving second visual data of an employee from a second camera (cashier, [0066], second sensor video camera, [0069], face of the cashier, [0201]); identifying a first facial feature in the first visual data (extract a face feature vector, [0066], select a good-quality face feature, [0068], increase the accuracy of customer tracking, the system uses a set of face data {F} associated with each tracked object trajectory ObjTi, ObjTj as additional features, [0150], 



Regarding claim 3, Lee et al. disclose the apparatus of claim 1. Lee et al. further disclose the first camera comprises an infrared camera (infrared motion detector, [0114]). 

Regarding claim 4, Lee et al. disclose the apparatus of claim 1. Lee et al. further disclose a network interface connector, wherein the machine readable instructions, when executed by the processor, cause the processor to: transmit first visual data via the network interface connector; and receive an identification of the customer via the network interface connector in response to the transmission of the first visual data (“An aspect of the disclosure also provides a system of store management by using face detection and matching for queue management purposes to improve site/store operations. Such a system may include a system to detect a face, extract a face feature vector, and transmit face data to a customer table module and/or a queue statistics module. Also included may be a system to collect and send POS interaction data to queue statistics module, as well as a system (such as a customer table module) to judge whether the received face is already in a customer table of the queue, [0066], verifying an identity of a customer picking up an order at a site, including receiving an order from a mobile device, the order including customer identification data, generating an order confirmation for 

Regarding claim 5, Lee et al. disclose the apparatus of claim 4. Lee et al. further disclose the machine readable instructions, when executed by the processor, cause the processor to send a message to a point-of-sale terminal via the network interface connector based on the identification of the customer (“Such a system may include a system to detect a face, extract a face feature vector, and transmit face data to a customer table module and/or a queue statistics module. Also included may be a system to collect and send POS interaction data to queue statistics module, as well as a system (such as a customer table module) to judge whether the received face is already in a customer table of the queue)”, [0066]).

Regarding claim 8, Lee et al. disclose the computer-readable medium of claim 6. Lee et al. further disclose the instructions, when executed by the processor, cause the processor to associate the first sentiment data with the second sentiment data via a timestamp (matching module 82 can prune the candidates based on learned time-space associations between cameras. After the above trajectory grouping is accomplished, the system can update the appeared and disappeared time stamp of a person to determine, e.g., which customer was first, how long customer has been waiting, how long customer has been in the store (possibly displayed on monitor) by using persons table 84. Such information can be used, e.g., to determine which queue to offload, to determine cashier performance, [0152], multimedia record can include the face of both customer and cashier in the case that the POS has face detecting cameras on both sides of terminal, [0201]).

Regarding claim 9, Lee et al. disclose the computer-readable medium of claim 6. Lee et al. further disclose the instructions, when executed by the processor, cause the processor to identify demographic information of the customer based on the first visual data (customer count based on demographics, [0178], identity characteristics are extracted, such as age, gender, demographics, [0209]).

Regarding claim 12, Lee et al. disclose the method of claim 11. Lee et al. further disclose
identifying a number of people in the first visual data (expected customer demand extracted from prior data collected from video based detection counting, detecting balked customers, [0024], video based counting, video based balked customer detection, [0126], inform the retail store manager if a customer has been assisted by a sales staff member when the number of customers is fewer than the number of sales staff, [0124], number of cars, [0134], customer count based on demographics, [0178], camera 44 or other sensor observes the entrance of the drive thru and detects whether a car entered the drive thru lane, collects these "enter" events and produces per-hour arrival count data, [0185], number of detected faces, [0190], customer count, [0218]).

Regarding claim 13, Lee et al. disclose the method of claim 12. Lee et al. further disclose
determining demographic information corresponding to the people in the first visual data (customer count based on demographics, [0178], identity characteristics are extracted, such as age, gender, demographics, [0209]).

Regarding claim 14, Lee et al. disclose the method of claim 11. Lee et al. further disclose 


Regarding claim 15, Lee et al. disclose the method of claim 11. Lee et al. further disclose receiving transaction data associated with the customer; determining demographic information of the customer based on the first visual data; associating the first sentiment data with the transaction data; and associating the demographic information with the transaction data (customer count based on demographics, [0178], transaction is stored with the extracted face features, [0198], multimedia record, [0201], identity characteristics are extracted, such as age, gender, demographics, [0209]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (IDS: US 20150206081 A1) as applied to claim 1 above, further in view of Albertson et al. (IDS: US 20080172261 A1).

Regarding claim 2, Lee et al. disclose the apparatus of claim 1. Lee et al. do not explicitly disclose a third camera to capture third visual data of the customer; and a fourth camera to capture fourth visual data of the employee, wherein the first and third visual data represent stereoscopic data of the customer and the second and fourth visual data represent stereoscopic data of the employee.

Albertson et al. teach a third camera to capture third visual data of the customer; and a fourth camera to capture fourth visual data of the employee, wherein the first and third visual data 

Lee et al. and Albertson et al. are in the same art of capturing customer visual data (Lee et al., [0066]; Albertson et al., [0011]). The combination of Albertson et al. with Lee et al. will enable the use of a stereoscopic imaging system. It would have been obvious at the time of filing to one of ordinary skill in the art to add the stereoscopic cameras of Albertson et al. with the invention of Lee et al. as this was known at the time of filing, the combination would have predictable results, and as Albertson et al. indicate this will allow multiple types of detection ([0035]) which will provide the most complete data record for analysis in combination with Lee et al., allowing for the most thorough and accurate data analysis.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (IDS: US 20150206081 A1) as applied to claim 6 above, further in view of Bonfiglio et al. (US 20150039451 A1).

Regarding claim 7, Lee et al. disclose the CRM of claim 6. Lee et al. further disclose a biometric sensor ([0114]) but do not explicitly disclose the instructions, when executed by the processor, cause the processor to identify an iris pattern in the first visual data.

Bonfiglio et al. teach identify an iris pattern in the first visual data (“FIG. 6 shows the use of iris identification for identifying an enrolled customer. An iris image of an enrolled customer is acquired by an iris image acquisition sensor 172. Iris image identification software 173 compares the acquired iris image with a template set of iris images stored in a database 174 to determine whether there is a match 175. When a match is found between the acquired iris image and stored iris images contained in the template set, this prompts the linkage key 111 assigned to the identified enrolled customer to display the stored data 114, i.e., customer identification number, name, address, photograph, payment information, and the one or more preferences of one or more foods and/or drinks, on a display screen 108 of the one or more computing devices 106”, [0061]).

Lee et al. and Bonfiglio et al. are in the same art of capturing customer visual data (Lee et al., [0066]; Bonfiglio et al., [0061]). The combination of Bonfiglio et al. with Lee et al. will enable the use of an iris. It would have been obvious at the time of filing to one of ordinary skill in the art to add the iris imaging of Bonfiglio et al. with the invention of Lee et al. as this was known at the time of filing, the combination would have predictable results, and as Lee et al. already indicates the use of biometric scanners ([0114]) of which iris would be a subcategory of, and as Bonfiglio et al. indicate “The complex iris texture carries very distinctive information which is used for identification. The recognition system includes iris segmentation, enrollment and . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (IDS: US 20150206081 A1) as applied to claim 6 above, further in view of Bell et al. (US 20180308082 A1).

Regarding claim 10, Lee et al. disclose the CRM of claim 6. Lee et al. imply the instructions, when executed by the processor, cause the processor to identify a third facial feature in the second visual data, the second facial feature corresponding to the employee and the third facial feature corresponding to a second employee (kitchen camera also detects abnormal wandering and personnel counts in the area, [0227]) however another reference is provided to make this explicit.

Bell et al. teach the instructions, when executed by the processor, cause the processor to identify a third facial feature in the second visual data, the second facial feature corresponding to the employee and the third facial feature corresponding to a second employee (“The merchant device 300 can perform a similar analysis for determining whether the second employee 710 is within the predetermined distance 606. For instance, the merchant device 300 can analyze the image data to determine that at least a portion of the image data represents the second employee 710. In some instances, the merchant device 300 can make the 

Lee et al. and Bell et al. are in the same art of capturing employee visual data (Lee et al., [0043], [0201]; Bell et al., [0061]). The combination of Bell et al. with Lee et al. will enable the recognition of multiple employees. It would have been obvious at the time of filing to one of ordinary skill in the art to add the additional employee tracking of Bell et al. with the invention of Lee et al. as this was known at the time of filing, the combination would have predictable results, and as Lee et al. implies the possibility of tracking more than one employee (image of both a cashier and security guard analyzed), and as Bell et al. indicate tracking multiple employees will make more clear when a customer is in need of assistance ([0036]), allowing the customer experience to be optimized in combination with Lee et al. which will lead to greater customer satisfaction and long term store profitability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661